IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

BONNIE M. McGRIFF,

Plaintiff,

Vv. Case No. 3:18-cv-00372
BEAVERCREEK CITY SCHOOL JUDGE WALTER H. RICE
DISTRICT,

Defendant.

 

DECISION AND ENTRY OVERRULING DEFENDANT BEAVERCREEK
CITY SCHOOL DISTRICT BOARD OF EDUCATION'S MOTION TO
DISMISS (DOC. #9).

 

Defendant, Beavercreek City School District Board of Education (“Beavercreek”),
has filed a Motion to Dismiss the Amended Complaint, Doc. #9, of Plaintiff, Bonnie M.
McGriff (“McGriff” or “Plaintiff”). McGriff has filed a response opposing
Beavercreek’s 12(b)(6) motion to dismiss, Doc. #10.’ Beavercreek has filed a reply,

Doc. #11. For the reasons set forth below, Beavercreek’s motion is overruled.

I. Factual Background and Procedural History
According to McGriff's Amended Complaint, she is a fifty-four-year old
Caucasian female with an alleged fifty percent hearing deficiency that requires her to
wear hearing aids. Doc. #7, PAGEID#22. McGriff contends her hearing loss began at

age thirty-one and stems from nerve damage. Doc. #7, PAGEID#21. Additionally,

 

1 McGriff has labeled Doc. #10 as a “Reply” instead of a “Response”. The Court, however,
will construe the filing as a “Response.”
McGriff contends that she suffers from fibromyalgia and alleges that this condition
can be impacted when she experiences stress associated with her hearing issues.
Doc. #7, PAGEID#22.

McGriff alleges that she has been employed as a teacher by Beavercreek since
July 1996 and currently remains employed by Beavercreek. /a| She contends that she
has taught Spanish for more than thirty years, twenty-one years of which were taught
at Beavercreek. Doc. #7, PAGEID#23. McGriff has alleged that prior to the 2017-2018
school year, she was given a job transfer to teach only French. /d. She claims that
the last time she taught French was nearly twenty years ago and that due to her
hearing disability, it is very difficult for her to teach French as compared to Spanish
because of the difference in the need for “discriminating ears.” /d. According to the
allegations in McGriff's Amended Complaint, Beavercreek provided younger and non-
disabled employees more favorable teaching assignments than McGriff. /a¢. She
further contends that her reassignment has negatively impacted her fibromyalgia. /d.

In response to the reassignment to teach French and not Spanish, McGriff filed
a formal complaint of discrimination against Beavercreek with the Ohio Civil Rights
Commission. Doc. #7, PAGEID#22. On August 15, 2018, McGriff received notice that
the complaint was dismissed and that she had the right to file a civil action. /d. Asa
result, she filed this action against Beavercreek and subsequently filed her Amended

Complaint, Doc. #7, on January 1, 2019.
i. Standard of Review

Federal Rule of Civil Procedure 8(a) provides that a complaint must contain “a
short and plain statement of the claim showing that the pleader is entitled to relief.”
The complaint must provide the defendant with “fair notice of what the claim is and
the grounds upon which it rests.” Be/! Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of
a complaint on the basis that it “fail[s] to state a claim upon which relief can be
granted.” The moving party bears the burden of showing that the opposing party has
failed to adequately state a claim for relief. DirecTV, Inc. v. Treesh, 487 F.3d 471, 476
(6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-55 (6th Cir. 1991)), The
purpose of a motion to dismiss under Rule 12(b)(6) “is to allow a defendant to test
whether, as a matter of law, the plaintiff is entitled to legal relief even if everything
alleged in the complaint is true.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993). In
ruling on a 12(b)(6) motion, a court must “construe the complaint in the light most
favorable to the plaintiff, accept its allegations as true, and draw all reasonable
inferences in favor of the plaintiff.” Handy-Clay v. City of Memphis, 695 F.3d 531, 538
(6th Cir. 2012) (quoting 7reesh, 487 F.3d at 476).

Nevertheless, to survive a motion to dismiss under Rule 12(b)(6), the complaint
must contain “enough facts to state a claim to relief that is plausible on its face.”
Twombly, 550 U.S. at 570. Unless the facts alleged show that the plaintiff’s claim
crosses “the line from conceivable to plausible, [the] complaint must be dismissed.”
/d. Although this standard does not require “detailed factual allegations,” it does

3
require more than “labels and conclusions” or “a formulaic recitation of the elements
of a cause of action.” /d. at 555. “Rule 8... does not unlock the doors of discovery
for a plaintiff armed with nothing more than conclusions.” Ashcroft v. /qbal/, 556 U.S.
662, 678-79 (2009). Legal conclusions “must be supported by factual allegations” that
give rise to an inference that the defendant is, in fact, liable for the misconduct

alleged. /d. at 679.

lil. Legal Analysis
McGriff's Amended Complaint pleads two causes of action: age discrimination
and disability discrimination. Beavercreek moves to dismiss both claims by first
arguing that McGriff failed to plead factual allegations as required by Be// Atlantic v.
Twombly and Ashcroft v. Iqbal. Alternatively, Beavercreek argues that McGriff has
failed to plead an adverse employment action as well as a valid disability. The Court

will separately address each of Beavercreek’s arguments regarding these two claims.

A. Complaint Requirements under 7wombly and /qbal

Beavercreek first argues that dismissal of the two counts in the Amended
Complaint is proper because McGriff has failed to comply with the pleading
requirements of Be// Atlantic v. Twombly and Ashcroft v. Iqbal. “While a complaint
attacked by a Fed. R. of Civ. P. 12(b)(6) motion to dismiss does not need detailed
factual allegations,” the complaint is required to contain “more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555,
Here, however, McGriff has complied with the requirements of 7womb/y and
/qbal. The Amended Complaint is not a “mere formulaic recitation of the elements,”
but rather it states the facts giving rise to the claim. McGriff set forth in the Amended
Complaint statements alleging that “substantially younger and non-disabled
employees were provided more favorable teaching assignments than Plaintiff, who is
the Department Chair.” Doc. #7, PAGEID#23. Additionally, McGriff alleged that other
staff members with less seniority than her were given more favorable jobs. /d.
McGriff also alleged in the Amended Complaint that her new job assignment “[has]
created a hostile work[ ] environment for her and the extra travel associated with the
assignments have exacerbated her hearing disability as well as her fibromyalgia.”
Doc. #7, PAGEID#25. Twombly and Iqba/ do not require the plaintiff to plead detailed
factual allegations. Thus, McGriff has complied with 7wombly and /qba/ by setting
forth more than mere labels or a formulaic recitation of the elements of the cause of

action.

B. Prima Facie Case for Employment Discrimination

While Beavercreek argued that McGriff failed to comply with the requirements
of /gba/ and Twombly, Beavercreek also asserted that McGriff failed to plead a prima
facie case for employment discrimination, because she failed to plead an adverse
employment decision and a valid disability. However, a plaintiff is not required to
prove a prima facie case in order to survive a motion to dismiss. Wi/liams v. Richland
Co. Children Services, 489 Fed. Appx. 848, 852 (6th Cir. 2012) (citing Swierkiewicz v.
Sorema, 534 U.S. 506, 512 (2002)) (affirming denial of defendant's motion to dismiss

5
plaintiff's § 1981 claim on the grounds that plaintiff's allegations were not conclusory,
question-begged, or insusceptible to empirical verification).2. “Under our case law,
the plaintiff is only required to ‘allege [ ] the statutory basis for [her] claim [] and ...
set forth the factual predicate of [that] claim’ [] to move ... past the pleading stage.”
Id. citing Lindsay v. Yates, 198 F.3d 434, 440 (6th Cir. 2007). If the plaintiff “gives the
defendant fair notice of what the plaintiff's claim is and the grounds upon which it
rests,” then the complaint must be upheld. Lindsay, 198 F.3d at 439 (citations
omitted).

Here, both Count One, Age Discrimination, and Count Two, Disability
Discrimination, require McGriff to allege an adverse employment action. Count Two,
Disability Discrimination, requires that McGriff also allege a valid disability. Thus, Part
1 and Part 2 will address the requirements for an adverse employment action, and

Part 2 will additionally address the requirements for a valid disability.

1. Count One - Age Discrimination

“The Age Discrimination in Employment Act (“ADEA”) makes it unlawful
for an employer to ‘discharge any individual or otherwise discriminate against any
individual with respect to his compensation, terms, conditions, or privileges of

employment because of such individual's age.'” Mitchell v. Vanderbilt Univ., 389 F.3d

 

2 The dissent in 7womb/y questioned whether Swierkiewicz was overruled by the
majority's decision, however, the majority distinguished Swierkiewicz and expressed no
intent to overrule the decision. Further, the Supreme Court’s subsequent decision in
Erickson v. Pardus, reaffirmed that Fed. R. Civ. P. 8(a) “requires only a short and plain
statement of the claim showing that the pleader is entitled to relief.” Erickson v. Pardus,
551 U.S. 89, 93 (2007) (holding that granting the motion to dismiss plaintiff's Eighth
Amendment complaint was improper).

6
177, 181 (6th Cir. 2004) (citing 29 U.S.C.8 623(a)(1) (2019)). When pleading an age
discrimination claim, the plaintiff can present direct evidence or “indirect and
circumstantial evidence” of the employer's discriminatory motive. /a. Whether the
plaintiff proceeds with direct or indirect and circumstantial evidence, the plaintiff will
have to show that they were subjected to a material adverse employment action. /d.
To determine if the employment action was materially adverse the following are
considered:

(1) whether there was a termination of employment (2) whether there

was a demotion evidenced by a decrease in wage or salary (3) whether

the employee is now subject to a less distinguished title (4) whether

there is a material loss of benefits (5) whether the employee is subject

to significantly diminished material responsibilities; or (6) whether

there are other indices that might be unique to a particular situation.

Kocsis v. Multi-Care Mgmt., 97 F.3d 876, 886 (6th Cir. 1996) (quoting

Crady v. Liberty Nat‘’l Bank and Trust Co., 993 F.2d 132, 136 (7th Cir.

1993)).

In reviewing McGriff's Amended Complaint, the Court finds that she has “set
forth [a] factual predicate” of an adverse employment action. Although McGriff has
not pled that there was a termination of employment, that she received a decrease in
her wage or salary, that she is subject to a less distinguished title, or that she is
subject to a significant diminishment in material responsibilities, she has pled that
Beavercreek’s actions have resulted in “lost pay, benefits and attorney fees” putting
Beavercreek on notice that McGriff claims these material benefit losses are a result of
an adverse employment decision. Doc. #7, PAGEID#24, The Court also finds that
McGriff has sufficiently alleged facts “unique to [this] particular situation” that could
support a finding of an adverse employment action. For example, she has alleged

that she “advised Defendant about the medical consequences of her hostile work

7
environment,” including “the aggravation of her fibromyalgia condition, anxiety,
emotional distress, [and] depression,” all of which McGriff alleges are due to her
placement teaching French instead of Spanish. Doc. #7, PAGEID#25,

It would be improper at this stage to dismiss McGriff's Amended Complaint,
because a plaintiff does not have to prove a prima facie case in order to survive a
motion to dismiss. Wi/liams, 489 Fed. Appx. 848, 2012 WL 2874041 **4. Thus, for the
reasons set forth above, the Court finds that the factual allegations of McGriff’s
Amended Complaint are sufficient under Fed. R. Civ. P. (8) to give Beavercreek notice
as to what has been alleged. Moreover, she has sufficiently pled the elements of age

discrimination in order to survive a motion to dismiss.

2. Count Two - Disability Discrimination

The Americans with Disabilities Act (ADA) “prohibits employers from
discriminating against ‘a qualified individual with a disability because of the disability
of such individual in regard to job application procedures, the hiring, advancement, or
discharge of employees, employee compensation, job training, and other terms,
conditions, and privileges of employment.’” Kocsis, 97 F.3d at 882 (citing 42 U.S.C. §
12112(a) (2019)). In order to prove a prima facie case of disability discrimination, a
plaintiff must prove

(1) [the individual] was ‘disabled’ within the meaning of the Act; (2) [the

individual] was qualified for the position, with or without an

accommodation; (3) [the individual] suffered an adverse employment

decision with regard to the position in question; and (4) a non-disabled

person replaced [the individual] or was selected for the position that
the disabled person had sought. /d.
Beavercreek argues that McGriff has failed to show an adverse employment
decision for a disability discrimination claim. An employment discrimination plaintiff,
however, is not required to prove a prima facie case of a discrimination claim in order
to survive a Motion to Dismiss. Wéi/liams, 489 Fed. Appx. 848, 2012 WL 2874041 **4,
Thus, Plaintiff needs only put Beavercreek on notice of the claims against them.

Previously stated in this Decision and Entry, there are five direct actions that
are evidence of an adverse employment decision. For the reasons set forth above,
the Court finds that it would be improper at this stage to dismiss McGriff’s Amended
Complaint in response to Beavercreek’s argument that she has failed to allege an
adverse employment decision. Moreover, the Court notes that at this stage she has
sufficiently alleged a “material loss of benefits” as well as facts “unique to [this]
particular situation” that could support a finding of a materially adverse employment
action.

Beavercreek further argues that McGriff’s Amended Complaint should be
dismissed for failure to allege a valid disability. “An individual is considered to have
a ‘disability’ if either (1) they have an impairment that substantially limits one or more
of their major life activities; (2) there is a record of such an impairment; or (3) they are
regarded by their employer as having such an impairment.” /d. (citing 42 U.S.C. §
12102(2) (2019)).

McGriff has alleged that she suffers from a 50% hearing deficiency and that she
is required to use hearing aids as a result. Doc. #7, PAGEID#21. Additionally, she has
alleged that she suffers from fibromyalgia. /d. The Court finds that these allegations
are sufficient to put Beavercreek on notice of the impairments alleged by McGriff

a
“limit one or more of [her] major life activities,” in support of her disability
discrimination claim. She has also alleged that “she has advised Defendant about the
medical consequences of being subject to this hostile work environment.” Doc. #7,
PAGEID#26. The Court finds that this allegation is sufficient to put Beavercreek on
notice that McGriff contends that Beavercreek, as her employer, knew and regarded
McGriff as having an impairment. Thus, the Court finds that at this stage McGriff has
sufficiently put Beavercreek on notice of the alleged impairments upon which the
disability discrimination claim is based upon.

At this time, McGriff is not required to prove the allegations have merit
because “claims lacking merit may be dealt with through summary judgment under
Rule 56.” Swierkiewicz, 534 U.S. at 514. Thus, she has satisfied the requirement that
she put Beavercreek on notice of the basis for the claims in order to survive a Motion

to Dismiss. Lindsay, 198 F.3d at 439.

IV. Conclusion

For the foregoing reasons, Beavercreek’s Motion to Dismiss Plaintiff's Amended

Complaint, Doc. #9, is overruled.

Date: August 7, 2019 / Jy AGS.

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

10
